 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK WAYNE SPRINKLE,                                No. 2:02-cv-1563-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    LEON ROBINSON, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On September 28, 2018, defendants filed a motion for summary judgment on the

19   sole remaining issue of damages. ECF No. 244. Plaintiff’s opposition to the motion is due

20   October 19, 2018 (or possibly some days later depending on when plaintiff was served with the

21   motion). E.D. Cal. L.R. 230(l). Plaintiff seeks an extension of time of two months to file the

22   brief. ECF No. 248. Plaintiff states that he needs time to research the issues and that his time is

23   currently occupied in preparing for a parole consideration hearing. Id. He does not inform the

24   court of the date of the parole hearing, however.

25          Based on the current information provided by plaintiff, an extension of two months is not

26   warranted and would unduly delay the case, which is set for trial on February 4, 2019. Without

27   knowing the date of the parole consideration hearing, the court cannot determine when plaintiff

28   will be able to turn his attention to the opposition brief. Nevertheless, in light of plaintiff’s
                                                         1
 1   representations, a limited extension to file the opposition is granted. Plaintiff shall file the
 2   opposition brief on or before November 19, 2018.
 3          So ordered.
 4   Dated: October 17, 2018.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
